DISMISSED and Opinion Filed February 13, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00078-CV

                     ADALBERTO SANDOVAL, Appellant
                                  V.
               COMMUNITY MISSIONARY BAPTIST CHURCH, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-05791

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant has filed a motion seeking to dismiss the appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. P. 42.1(a)(1).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE



170078F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ADALBERTO SANDOVAL, Appellant                       On Appeal from the 101st Judicial District
                                                    Court, Dallas County, Texas
No. 05-17-00078-CV        V.                        Trial Court Cause No. DC-14-05791.
                                                    Opinion delivered by Justice Whitehill,
COMMUNITY MISSIONARY BAPTIST                        Justices     Francis    and     Lang-Miers
CHURCH, Appellee                                    participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellee Community Missionary Baptist Church recover its costs, if any, of
this appeal from appellant Adalberto Sandoval.


Judgment entered this 13th day of February, 2017.




                                             –2–